Citation Nr: 0207274	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  01 08 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral ear disorders 
including otitis media, hearing loss, and tinnitus.  


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from August 31, 1948, to 
November 9, 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions of August 2000 and 
June 2001 which collectively denied service connection for 
bilateral ear disorders including otitis media, hearing loss, 
and tinnitus.  In April 2002, a hearing conducted by a Board 
member was held at the RO (Travel Board hearing).  


FINDINGS OF FACT

1.  Bilateral ear disorders including otitis media and 
hearing loss unequivocally existed prior to service.

2.  There was no increase in severity of any ear disorder 
during service.  

3.  Tinnitus began years after service and was not caused by 
any incident of service.


CONCLUSIONS OF LAW

1.  Bilateral ear disorders including otitis media and 
hearing loss clearly and unmistakably existed prior to 
service, and were not aggravated therein.  38 U.S.C.A. 
§§ 1111, 1131, 1137, 1153 (West 1991); 38 C.F.R. § 3.303, 
3.304, 3.306 (2001).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from August 31, 1948, to 
November 9, 1948.

The veteran's examination for entrance onto active duty is 
not available.  Service medical records show a diagnosis of 
chronic otitis media noted on September 10, 1948.  A 
September 13 notation suggests he then sought treatment for 
the same problem.  On September 17, he was hospitalized with 
a diagnosis of chronic otitis media of the left ear, 
suppurative.  The initial summary noted that he had always 
had trouble with the left ear, which drained off and on.  He 
had experienced trouble on the right side also.  On 
examination, the right ear canal was clear.  The tympanic 
membrane was slightly thickened and scarred.  The left ear 
canal contained some pus, and the tympanic membrane was 
thickened and scarred with a small inferior perforation.  
Hearing of the low conversational voice was 20/20 in the 
right ear and 2/20 in the left ear.  Whispered voice testing 
was 8/15 in the right ear and 0/15 in the left ear.  The 
veteran reported having had "bad ears" for the past 10 
years, with the left ear being far worse.  

A more detailed history obtained from the veteran during 
service noted that he said he had always had trouble with the 
left ear which drained off and on and was draining at the 
present time.  Hearing on the left was very poor.  In the 
right ear, he had had some trouble but not nearly as much, 
and he had very little loss of hearing in the right ear.  He 
said that the enlisting officers had checked his hearing and 
passed him, but that a pneumatic road hammer had been in use 
outside the building.  He claimed they had looked in his 
ears.  

On ear, nose, and throat examinations in October 1948, 
symptoms of the left ear draining pus nearly continually, 
with poor hearing in the left ear, were noted.  On 
examination, the right ear canal was clear.  The tympanic 
membrane was slightly thickened and scarred.  The left ear 
canal contained some pus, and the tympanic membrane was 
thickened and scarred with a small inferior perforation.  Low 
conversational voice test was 20/20 bilaterally.  Watch 
hearing test was 8/15 in the right ear and 0/15 in the left 
ear.  The diagnosis was otitis media, chronic, in the left 
ear, suppurative, with perforation and poor hearing, cause 
undetermined unimproved, moderately severe.  

A board of medical officers met on October 21, 1948, and 
determined that the veteran was not fit for duty, due to 
otitis media, chronic, bilateral, suppurative, with 
perforation, cause undetermined, unimproved, moderately 
severe, and poor hearing.  His hearing to low conversational 
voice in the right ear was 20/20, and in the left ear, 2/20.  
Whispered voice hearing was 8/15 in the right ear and 0/15 in 
the left ear.  A certificate of disability for discharge was 
recommended by the board, and the board also found that the 
onset of the disability was in 1938; that the condition had 
existed prior to entry into service; that it was not incurred 
in the line of duty, that it was not aggravated by active 
service; that it was not incident to service; and that it had 
incurred in private avocation.  On the separation examination 
on November 8, 1948, chronic otitis media of the left ear, 
purulent, was noted, and hearing to the whispered voice was 
15/15 in the right ear and 4/15 in the left ear.  The veteran 
was discharged from service on November 9, 1948, with a 
Certificate of Disability for Discharge; this was given for 
bilateral otitis media with poor hearing, which the service 
department held existed prior to service without aggravation 
therein.

In September 1999, the veteran filed a claim for service 
connection for middle ear infections, with lost hearing and 
tinnitus.  

In a statement received in March 2000, he stated that he had 
not received any treatment for his middle ear infection since 
service.  He said that he had been sworn into military 
service in Jonesboro, Arkansas, and then sent to Fort Ord, 
California by train.  The veteran said that while traveling 
through mountains near Flagstaff, Arizona, the high pressure 
burst his left eardrum and caused a middle ear infection.  He 
stated that the condition had persisted all these years.  

A private medical record shows the veteran's evaluation for 
hearing loss in August 2000.  He complained of hearing loss, 
mainly in the left ear, with no ear pain.  He also complained 
of severe unlocalized cricket like tinnitus.  He said that in 
1948, while in service, he had been on a train in the 
mountains when suddenly it seemed like bomb went off in his 
left ear.  He said he was in pain for several days and was 
discharged shortly thereafter.  On examination, the tympanic 
membranes were normal in both ears.  He had type A 
tympanograms in both ears, but the left was very shallow.  An 
audiogram showed bilateral high frequency sensorineural 
hearing loss, and left ear low frequency conductive hearing 
loss.  

A VA audiology examination was conducted in April 2001.  The 
veteran complained of a history of poor hearing over the past 
50 years that had been getting gradually worse.  He had been 
in the military in 1948, and reported noise while on basic 
training.  He also stated that while on a train, external 
pressure had caused his eardrum in the left ear to break.  He 
stated that there had been drainage and pain in his left ear 
at that time.  He also reported a 30-year history of periodic 
bilateral tinnitus, which had become constant over the last 
three to five years.  He described the sound as crickets.  
Audiological testing of the right ear disclosed mild sloping 
to severe sensorineural hearing loss with a type A 
tympanogram and good word recognition.  In the left ear, he 
had moderate raising to mild, sloping to severe mixed hearing 
loss with good word recognition.  

On an April 2001 VA ENT examination, the veteran reported a 
long history of left ear hearing loss.  He said that in 1948, 
while in the military on a train at a high elevation, his 
left ear popped, sounding as if a gun went off in his head.  
He said he continued to have chronic drainage for several 
months, and had experienced many ear problems since then 
including hearing loss and tinnitus, bilaterally.  He said he 
had not had any prior ear infections, nor did he report any 
recent infections.  He denied any major noise exposure.  On 
examination, the right ear was normal.  The left tympanic 
membrane appeared sclerotic and was retracted.  The tympanic 
rings were type A bilaterally.  The assessment was that it 
sounded as if he had some sort of ear trauma back in 1948, 
which may have resulted in ossicular dislocation which was 
probably the reason for his persistent mixed hearing loss.  

The veteran testified at a Travel Board hearing in April 
2002.  He described the service incident which he feels 
precipitated his ear problems, stating that it occurred when 
he had opened the door of a car of the train to change cars.  
He said he then heard an extremely loud explosion in his 
head, and a nearby conductor attributed it to the elevation.  
He said that after that he first experienced soreness in his 
head, which gradually got worse, and was followed by terrible 
infections.  He related that he was sent to a hospital, and 
all of a sudden he found himself being discharged.  He also 
disputed the history of symptoms prior to service, stating 
that while he had experienced a few earaches as a child, 
maybe once or twice a year, he otherwise recalled no problems 
with his ears before service.  He said he started noticing 
hearing loss not too long after the incident, and tinnitus 
about five to seven years ago.  The veteran was accompanied 
to the Travel Board hearing by his brother.  The Board also 
notes that on the day of the hearing, the veteran's state 
representative visited and expressed support for his 
constituent.

B.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and a supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for service 
connection.  The veteran has provided medical evidence, has 
been afforded an examination, and has testified at a hearing.  
He has stated that there is no other medical evidence.  The 
Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

The veteran contends that his ear disorders are due to his 
active duty, and that he did not have any chronic problems 
prior to service.  His claim has been denied on the basis 
that his ear condition existed prior to service and was not 
aggravated by service.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The law provides that a veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service; this presumption may be rebutted by clear and 
unmistakable evidence that the disability manifested in 
service existed before service.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).  

There is no service entrance examination available, but the 
Board will assume that the presumption of soundness applies 
to this case.  In determining whether there is clear and 
unmistakable evidence that an injury or disease existed prior 
to service, the Board must consider the history recorded at 
the time or examination together with all other material 
evidence, including medical judgments, accepted medical 
principles, and the veteran's history of clinical factors.  
Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  A bare 
conclusion, even one written by a medical professional, 
without a factual predicate in the record, does not 
constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness.  Miller v. 
West, 11 Vet. App. 345, 348 (1998).  

In this case, the in-service conclusion that the veteran's 
ear disorders of bilateral otitia media and poor hearing 
existed prior to service was based on numerous in-service 
examinations and reliable detailed histories obtained from 
the veteran on several occasions.  Those histories clearly 
indicated the condition had existed for about 10 years before 
service.  Moreover, the problem was observed beginning just 
11 days after his entry onto active duty, and the examination 
conducted on the 18th day of service disclosed thickened and 
scarred tympanic membranes (as well as a current 
perforation).  Therefore, the conclusion reached by the 
medical board, that the conditions existed prior to service, 
was not a bare conclusion, but rather a medical judgment 
based on examination findings, accepted medical principles, 
and the veteran's history.  

A VA examination in April 2001 stated that it sounded as if 
the veteran had some sort of ear trauma back in 1948, which 
may have resulted in ossicular dislocation which was probably 
the reason for his persistent mixed hearing loss.  However, 
this conclusion was based on the veteran's self-reported 
history of a burst of the tympanic membrane caused by a 
sudden air pressure change.  This history was not reported in 
any of the contemporaneous service records, which contain 
several reports of history by the veteran, and were obtained 
for the specific purpose of evaluating his ear condition.  
The likelihood of such an injury being omitted from every 
single report prepared at the time is remote.  In connection 
with his current claim, the veteran says he does not recall 
having preservice ear problems.  However, he is faced with 
the difficult task of trying to remember events more than 50 
years ago.  Under the circumstances, the history recorded in 
the contemporaneous service medical records appears more 
reliable.  The 2001 VA examination is not probative as to the 
question of etiology of the veteran's ear disorders, because 
it is based on an inaccurate history.  See, e.g., Reonal v. 
Brown, 5 Vet.App. 458 (1993).  The Board finds that the 
evidence clearly and unmistakably shows that the veteran's 
otitis media and hearing loss existed prior to service.  

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A temporary flare-up 
or recurrence of symptoms during service, of a preservice 
condition, does not establish an increase in disability as 
required for a finding of service aggravation.  Rather, 
aggravation requires an increase in the level of the 
underlying condition.  Davis v. Principi, 276 F.3d 1341 
(Fed.Cir. 2002); Hunt v. Derwinski, 1 Vet.App. 292 (1991).

In this case, the file does not contain an entrance 
examination, although during service, the veteran reported 
that his hearing test at that time had been accompanied by 
the sounds of a pneumatic drill close by.  Otitis media was 
first observed less than two weeks after his entrance onto 
active duty, and a whispered voice test conducted less than 
three weeks after entry was 8/15 in the right ear and 0/15 in 
the left ear.  At that time, thickened and scarred tympanic 
membranes were noted in both ears, as well as a perforation 
in the right ear.  The left tear canal had pus at that time.  
No findings of increased severity were shown after that, and 
his hearing to the whispered voice was 15/15 in the right ear 
and 4/15 in the left ear at separation.  The medical board 
proceedings found that the disorders did not increase in 
severity during service, again, based on evaluations, 
history, and medical judgment.  Further, it is undisputed 
that subsequent to service, the veteran was not treated for 
any ear condition for over 50 years.  There is clear and 
convincing evidence that the veteran did not sustain any 
increase in severity during service of his preservice 
bilateral otitis media and hearing loss.  See Maxson v. West, 
12 Vet.App. 453 (1999). 

In sum, service connection may not be granted for otitis 
media and hearing loss because these problems preexisted 
service and were not aggravated by service.

With respect to tinnitus, the evidence does not show tinnitus 
before or during service.  There is no medical evidence of 
tinnitus until many years after service, and according to the 
veteran's own statements, this problem first began several 
years after service.  There is no medical evidence 
attributing the onset of tinnitus to service.  The weight of 
the evidence shows that tinnitus began after service and was 
not caused by service, and thus service connection for this 
condition is not permitted.

The preponderance of the evidence is against the claim for 
service connection for bilateral ear disorders including 
otitis media, hearing loss, and tinnitus.  Thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  







ORDER

Service connection for bilateral ear disorders including 
otitis media, hearing loss, and tinnitus is denied.  



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

